Exhibit 10.20

USBI and FUSB

BOARD and COMMITTEE FEES

USBI Fees to Non-Employee Directors Monthly:

 

Non-Employee Directors

$   600

Chairperson

$1,350 ($600 + $750)

Attendance Fee

$   500 Per Meeting Attended

FUSB Board Fees Monthly:

 

Non-Employee Directors

$ 400   

Committee Fees, Paid Per Meeting Attended:

 

Non-Employee Directors of All Committees

$ 250   

Chairperson, Audit

$ 400   

Chairperson, Compensation

$ 400   

Chairperson, Nominating, Executive & Corporate Governance

$ 400   

Chairperson, ALC Board

$ 400   

Board Fees for Directors of ALC and FUSB Reinsurance, Inc.:

 

Non-Employee Directors

$ 250 Per Meeting Attended   

Mileage:

Any non-employee director attending a board, committee, or special meeting
outside the county in which he/she resides, will be paid mileage at the Bank’s
rate. Any officer or employee will be paid mileage if a company vehicle is not
assigned to the respective employee.

Other Expense:

Any non-employee director that may incur expense for travel, customer
entertainment or other such bank-related expense shall complete the Bank’s
standard reimbursement claim form and submit it to the CEO. If approved by the
CEO, the non-employee director will be reimbursed for such bank- related expense
according to existing Bank policy.

Any non-employee director attending a training meeting, or similar meeting, will
be compensated as attending a committee meeting ($250).